UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): June 29, 2007 Alternative Loan Trust 2007-HY6 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140962-17 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140962 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal (Zip Code) Executive Offices of the depositor) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Section 8Other Events Item 8.01Other Events. On June 29, 2007, CWALT, Inc. (the “Company”) entered into a Pooling and Servicing Agreement dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Granada LLC, as a seller (“Park Granada”), Park Monaco Inc., as a seller (“Park Monaco”), Park Sienna LLC, as a seller (“Park Sienna” and, collectively with CHL, Park Granada and Park Monaco, the “Sellers”), Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), and The Bank of New York, as trustee (the “Trustee”), providing for the issuance of the Company’s Mortgage Pass-Through Certificates, Series 2007-HY6.The Pooling and Servicing Agreement is annexed hereto as Exhibit 99.1.Capitalized terms not otherwise defined herein have the meanings ascribed to such terms in the Pooling and Servicing Agreement. On June 29, 2007, The Bank of New York, not in its individual or corporate capacity but solely as Supplemental Interest Trustee for Alternative Loan Trust 2007- HY6 (the “Supplemental Interest Trustee”) and The Royal Bank of Scotland plc (the “Counterparty”) entered into a swap contract (the “Swap Contract”), dated June 29, 2007, as evidenced by a confirmation (the “Swap Confirmation”).The Swap Confirmation is annexed hereto as Exhibit 99.2. On June 29, 2007, the Supplemental Interest Trustee and the Counterparty entered into a corridor contract (the “Corridor Contract”), dated June 29, 2007, as evidenced by a confirmation (the “Corridor Confirmation”).The Corridor Confirmation is annexed hereto as Exhibit 99.3. On June 29, 2007, the Supplemental Interest Trustee and the Counterparty entered into a 1aster Agreement (Multicurrency – Cross Border) and Schedule (the “Schedule”) and Credit Support Annex (the “Credit Support Annex”) thereto (collectively, the “ISDA Master Agreement”), dated June 29, 2007.The ISDA Master Agreement is annexed hereto as Exhibit 99.4. On June 18, 2007, the Company entered into an Item 1115 Agreement (the “Item 1115 Agreement”), dated as of June 18, 2007, among the Company, CHL, CWMBS, Inc. (“CWMBS”), CWABS, Inc. (“CWABS”), CWHEQ, Inc. (“CWHEQ”) and the Counterparty.The Item 1115 Agreement is annexed hereto as Exhibit 99.5. 2 Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. (d) Exhibits. Exhibit No. Description 99.1 Pooling and Servicing Agreement, dated as of June 1, 2007, among the Company, the Sellers, the Master Servicer and the Trustee. 99.2 Swap Confirmation, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.3 Corridor Confirmation, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.4 ISDA Master Agreement, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.5 The Item 1115 Agreement, dated as of June 18, 2007, among the Company, CHL, CWMBS, CWABS, CWHEQ and the Counterparty. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By: /s/Darren Bigby Name: Darren Bigby Title: Executive Vice President Dated:July 18, 2007 4 Exhibit Index Exhibit No. 99.1 Pooling and Servicing Agreement, dated as of June 1, 2007, among the Company, the Sellers, the Master Servicer and the Trustee. 99.2 Swap Confirmation, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.3 Corridor Confirmation, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.4 ISDA Master Agreement, dated June 29, 2007, between the Supplemental Interest Trustee and the Counterparty. 99.5 The Item 1115 Agreement, dated as of June 18, 2007, among the Company, CHL, CWMBS, CWABS, CWHEQ and the Counterparty. 5
